12-4186-cv
Bonet v. Colvin

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 27th day of June, two thousand thirteen.

PRESENT:

           GUIDO CALABRESI,
           JOSÉ A. CABRANES,
           BARRINGTON D. PARKER,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
LATASHA BONET, on behalf of T.B.,

                     Plaintiff-Appellant,

                                -v.-                                                             No. 12-4186-cv

CAROLYN W. COLVIN, Acting Commissioner, Social Security
Administration,

                      Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:                                                  LOUISE M. TARANTINO (Catherine M. Callery,
                                                                          on the brief), Empire Justice Center, Albany &
                                                                          Rochester, NY.

FOR DEFENDANT-APPELLEE:                                                   JEREMY A. LINDEN (Stephen P. Conte,
                                                                          Regional Chief Counsel – Region II, Office of
                                                                          the General Counsel, Social Security



                                                                   1
                                                        Administration, New York, NY, on the brief),
                                                        Special Assistant United States Attorney, New
                                                        York, NY, for Richard S. Hartunian, United
                                                        States Attorney for the Northern District of
                                                        New York.


       Appeal from the August 16, 2012 judgment of the United States District Court for the
Northern District of New York (Gary L. Sharpe, Chief Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the August 16, 2012 judgment of the District Court be AFFIRMED.

        Plaintiff Latasha Bonet seeks Supplemental Security Income (“SSI”) under the Social
Security Act (“SSA”) on behalf of her minor son T.B., for his asserted disability of attention deficit
disorder. An Administrative Law Judge (“ALJ”) denied Bonet’s application, finding that T.B. did
not meet the requirements for a disability entitling him to benefits. Bonet then challenged the ALJ’s
decision in the District Court, which affirmed the decision of the ALJ, granted judgment on the
pleadings to the Commissioner of Social Security, and dismissed Bonet’s complaint. Bonet now
appeals the District Court’s order. We assume familiarity with the underlying facts and procedural
history of this case.

         We review de novo a district court’s grant of judgment on the pleadings. Jasinski v. Barnhart,
341 F.3d 182, 184 (2d Cir. 2003). In an appeal from a denial of SSI, “[w]e undertake a plenary
review of the administrative record, and our focus is on the administrative ruling more than on the
district court’s decision.” Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009). We are
“limited to determining whether the SSA’s conclusions were supported by substantial evidence in
the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.
2012). “‘Substantial evidence’ is ‘more than a mere scintilla. It means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting Richardson v.
Perales, 402 U.S. 389, 401 (1971)). Under this “very deferential standard of review,” “once an ALJ
finds facts, we can reject those facts only if a reasonable factfinder would have to conclude otherwise.”
Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (emphasis in original; internal
quotation marks omitted).

        Bonet’s central argument on appeal is that the ALJ failed correctly to consider the effects of
T.B.’s highly structured school setting on his disability, and that, “when the effects of the structured
setting are properly taken into account, there is substantial evidence that T.B. has” met the
requirements for SSI. Appellant’s Reply 9. But whether there is substantial evidence supporting the
appellant’s view is not the question here; rather, we must decide whether substantial evidence


                                                    2
supports the ALJ’s decision. See, e.g., Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (“If there is
substantial evidence to support the [agency’s] determination, it must be upheld.”); Talavera, 697 F.3d
at 151 (limiting our review to “determining whether the SSA’s conclusions were supported by
substantial evidence” (emphasis supplied)).1

         It may well be that reasonable minds would disagree as to whether T.B. is disabled, but it is
clear from the record that the ALJ did consider the effects of the structured setting and simply
reached a conclusion, supported by substantial evidence, with which Bonet does not agree. Indeed,
even if the ALJ was not as explicit in his reasoning on this issue as possible, “[a]n ALJ does not have
to state on the record every reason justifying a decision,” nor is an ALJ “required to discuss every
piece of evidence submitted.” Brault, 683 F.3d at 448 (quotation marks omitted).

        As noted above, the dispositive question is whether the ALJ’s decision was supported by
substantial evidence and grounded in correct legal standards. Based upon our independent review
of the record, we hold, substantially for the reasons set out at length by the District Court in its clear
and comprehensive Memorandum-Decision and Order of August 16, 2012, that the ALJ’s decision
was indeed supported by substantial evidence and based upon a correct legal standard. Accordingly,
we conclude that Bonet’s arguments on appeal are without merit.

                                                    CONCLUSION

       We have reviewed the record and the parties’ arguments on appeal. For the reasons set out
above, we AFFIRM the August 16, 2012 judgment of the District Court.

                                                          FOR THE COURT,
                                                          Catherine O’Hagan Wolfe, Clerk of Court




    1  See also Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982) (“On an appeal such as this, we are faced with a simple
reality which appellants often overlook, namely, that factual issues need not have been resolved by the Secretary in
accordance with what we conceive to be the preponderance of the evidence. Congress has instructed us that the factual
findings of the Secretary, if supported by substantial evidence, shall be conclusive. We would be derelict in our duties if
we simply paid lip service to this rule, while shaping our holding to conform to our own interpretation of the evidence.”
(citations omitted)).


                                                               3